Title: To James Madison from George Washington, 29 October 1785
From: Washington, George
To: Madison, James


My Dr Sir,
Mount Vernon 29th. Octor. 1785
Receive my thanks for your obliging favor of the 20th.—with its enclosure—of the latter I now avail myself in a letter to the Governor, for the General Assembly. Your delicate sensibility deserves my particular acknowledgements: both your requests are complied with—the first, by congeniality of sentiment; the second because I would fulfil your desire.
Conceiving it would be better to suggest a wish, than to propose an absolute condition of acceptance, I have so expressed myself to the Assembly and shall be obliged to you, not only for information of the result but (if there is an acquiesence on the part of the Country) for your sentiments respecting the appropriations—from what may be said upon the occasion, you will learn what would be most pleasing, & of the greatest utility to the Public.
By Colo. Henry Lee I sent you the Reports of the Secretary for Foreign affairs on the Consular Department. I hope you have received them. With every sentiment of esteem & regard I am Dr. Sir &c. &c.
Geo: Washington
